Title: To George Washington from Hannah Crawford, 16 March 1787
From: Crawford, Hannah
To: Washington, George



Dear Genl
Fayette County Pennsa March 16th 1787

I make no Doubt but you have heard of the Resolution of the Legeslative Body of your State, passed in my favour which will Enable me to make you satisfaction for your great kindness to me. you may Depend on having the bond paid up as soon as I Draw the first years Allowance, money being So Scarce here and so Dificult to come at, that it will not be in my power to do any thing sooner. the first years Allowance becoms Due the 9th Day of Jany Next—I purpose making application to congress for the five years pay Allow’d to Offrs of the Continental Army, & if I Obtain a Certificate for it, it will be in my Power to Discharge a great part of the Debts Due the Creditors of my Deceased Husbands Estate, please present my Compliments to your Lady—I am withe much Real Esteem my Dear friend Your most Obliged & very Hume Sert

Hannah Crawford

